Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Millard Burton Harman appeals the district court’s order granting summary judgment to Appellees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harman v. Bunch, No. 3:10-cv-00759-JRS-DWD, 2011 WL 2441678 (E.D.Va. June 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.